Name: 2008/84/EC: Council Decision of 22 January 2008 authorising the Federal Republic of Germany and the Republic of Poland to apply measures derogating from Article 5 of Council Directive 2006/112/EC on the common system of value added tax
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  taxation;  European Union law
 Date Published: 2008-01-31

 31.1.2008 EN Official Journal of the European Union L 27/17 COUNCIL DECISION of 22 January 2008 authorising the Federal Republic of Germany and the Republic of Poland to apply measures derogating from Article 5 of Council Directive 2006/112/EC on the common system of value added tax (Only the German and the Polish texts are authentic) (2008/84/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (1), and in particular Article 395(1) thereof, Having regard to the proposal from the Commission, Whereas: (1) By letters registered with the General Secretariat of the Commission on 22 October 2007 and 27 July 2007, the Federal Republic of Germany and the Republic of Poland requested authorisation to apply special tax measures in relation to the construction and maintenance of certain border bridges between the two countries. (2) In accordance with Article 395(2) of Directive 2006/112/EC, the Commission informed the other Member States by letter dated 24 October 2007 of the requests made by the Federal Republic of Germany and the Republic of Poland. By letter dated 25 October 2007, the Commission notified the Federal Republic of Germany and the Republic of Poland that it had all the information necessary to consider the requests. (3) The purpose of the special measure is, for supplies of goods or services and intra-Community acquisitions of goods intended for the construction and maintenance of the cross-border bridges, the bridges, and its construction site in case of building, should be regarded as being entirely within the territory of one of the Member States in accordance with an agreement concluded between them on the division of responsibility for the construction or maintenance of those cross-border bridges. (4) In the absence of a special measure, it would be necessary, for each supply of goods or services or intra-Community acquisition of goods, to ascertain whether the place of taxation was the Federal Republic of Germany or the Republic of Poland. Work at a border bridge carried out within Germanys territory would be subject to value added tax in Germany while that carried out within Polands territory would be subject to Polish value added tax. (5) The purpose of the derogation is therefore to simplify the procedure for charging the tax on the construction and maintenance of the bridges in question. (6) The derogation will have no negative impact on the Communitys own resources provided from value added tax, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany and the Republic of Poland are hereby authorised, under the conditions laid down in Articles 2 and 3, to apply measures derogating from Directive 2006/112/EC in relation to the construction and subsequent maintenance of one border bridge crossing the Oder (Odra) and one border bridge crossing the Lausitzer NeiÃ e (Nysa Ã uÃ ¼ycka), and the maintenance of two existing border bridges over the Oder (Odra) and nine existing border bridges over the Lausitzer NeiÃ e (Nysa Ã uÃ ¼ycka), all of which are partly within the territory of the Federal Republic of Germany and partly within the territory of the Republic of Poland. Details of the bridges in question are given in the Annex to this Decision. This authorisation shall also apply to any additional bridges which are brought into the scope of the Agreement concluded between the Federal Republic of Germany and the Republic of Poland on the responsibility for the construction or maintenance of trans-border bridges by an exchange of diplomatic notes. Article 2 By way of derogation from Article 5 of Directive 2006/112/EC, with regard to the border bridges for which the Federal Republic of Germany is responsible for the construction and maintenance and with regard to the border bridges for which the Federal Republic of Germany is solely responsible for maintenance, those bridges and, where appropriate, the construction site insofar as it is within Polish territory, shall be deemed to be part of Germanys territory for the purposes of supplies of goods and services and intra-Community acquisitions of goods intended for the construction or maintenance of those bridges. Article 3 By way of derogation from Article 5 of Directive 2006/112/EC, with regard to the border bridges for which the Republic of Poland is responsible for the construction and maintenance and with regard to the border bridges for which the Republic of Poland is solely responsible for maintenance, those bridges and, where appropriate, the construction site insofar as it is within Germanys territory, shall be deemed to be part of Polands territory for the purposes of supplies of goods and services and intra-Community acquisitions of goods intended for the construction or maintenance of those bridges. Article 4 This Decision is addressed to the Federal Republic of Germany and to the Republic of Poland. Done at Brussels, 22 January 2008. For the Council The President A. BAJUK (1) OJ L 347, 11.12.2006, p. 1. Directive as last amended by Directive 2005/75/EC (OJ L 346, 29.12.2007, p. 13). ANNEX Bridges referred to in Article 1: 1. The Federal Republic of Germany shall be responsible for the construction of the following border bridge: (a) the border bridge over the Oder (Odra) between Frankfurt (Oder) and Kunowice at marker 580,640. 2. The Republic of Poland shall be responsible for the construction of the following border bridge: (a) the border bridge over the Lausitzer NeiÃ e (Nysa Ã uÃ ¼ycka) between Horka and WÃgliniec at marker 130,470. 3. The Federal Republic of Germany shall be responsible for maintaining the following border bridges: (a) the border bridge over the Oder (Odra) between NeurÃ ¼dnitz and Siekierki at marker 653,903; (b) the border bridge over the Oder (Odra) between KÃ ¼strin Kietz and KÃ ¼strin Kostrzyn at marker 615,102; (c) the border bridge over the Oder (Odra) between Frankfurt (Oder) and Kunowice at marker 580,640; (d) the border bridge over the Lausitzer NeiÃ e (Nysa Ã uÃ ¼ycka) between Hagenwerder and RÃczyn at marker 169,611; (e) the border bridge over the Lausitzer NeiÃ e (Nysa Ã uÃ ¼ycka) between Hirschfelde and Trzciniec Zgorzelecki at marker 186,281. 4. The Republic of Poland shall be responsible for maintaining the following border bridges: (a) the border bridge over the Lausitzer NeiÃ e (Nysa Ã uÃ ¼ycka) between Guben and Gubin at marker 13,375; (b) the border bridge over the Lausitzer NeiÃ e (Nysa Ã uÃ ¼ycka) between Guben and Gubinek at marker 17,625; (c) the border bridge over the Lausitzer NeiÃ e (Nysa Ã uÃ ¼ycka) between Forst and Tuplice at marker 51,935; (d) the border bridge over the Lausitzer NeiÃ e (Nysa Ã uÃ ¼ycka) between Bad Muskau und Ã Ãknica at marker 80,530; (e) the border bridge over the Lausitzer NeiÃ e (Nysa Ã uÃ ¼ycka) between Horka and Wegliniec at marker 130,470; (f) the border bridge over the Lausitzer NeiÃ e (Nysa Ã uÃ ¼ycka) between GÃ ¶rlitz and Zgorzelec at marker 153,885; (g) the border bridge over the Lausitzer NeiÃ e (Nysa Ã uÃ ¼ycka) between Krzewina Zgorzelecka and Trzciniec Zgorzelecki at marker 184,220; (h) the border bridge over the Lausitzer NeiÃ e (Nysa Ã uÃ ¼ycka) between Krzewina Zgorzelecka and Trzciniec Zgorzelecki at marker 184,780.